Citation Nr: 0632065	
Decision Date: 10/16/06    Archive Date: 10/25/06

DOCKET NO.  05-11 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. E. Costas, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1965 to April 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 203 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.

In May 2006, the veteran testified before the undersigned 
Veterans Law Judge during a hearing at the RO.  The 
transcript is of record.


FINDINGS OF FACT

1. Bilateral hearing loss was not manifested during the 
veteran's active duty service or for many years after 
separation from service, nor is bilateral hearing loss 
otherwise related to such service

2.  The veteran has tinnitus attributable to service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.309 (2006).

2.  Tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126, and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), are examined.

First, VA has a duty to indicate which portion of information 
should be provided by the claimant, and which portion VA will 
try to obtain on the claimant's behalf, which was 
accomplished by September 2003 and March 2006 letters.  

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a claim of 
service connection, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 484.
        
Despite any inadequate notice provided to the appellant, no 
prejudice results in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).   Particularly, the veteran has been afforded the 
information necessary to advance any contention by means of 
the September 2003 and March 2006 letters.  As such, the 
veteran was aware and effectively notified of information and 
evidence needed to substantiate and complete his claims.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

Because a preponderance of the evidence is against the claim 
of service connection for bilateral hearing loss, any 
potentially contested issue regarding a downstream element is 
rendered moot.  Again, the veteran is not prejudiced by the 
Board's consideration of the pending issue.  As to the 
veteran's claim of entitlement to service connection for 
tinnitus, to the extent that there may be any deficiency of 
notice or assistance, there is no prejudice to the veteran in 
proceeding with this appeal given the favorable nature of the 
Board's decision.

The Court in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
continued to recognize that typically a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  In this 
case, the veteran received VCAA notice in September 2003, 
prior to the adjudication of the matters in December 2003.

It is further noted that in order to be consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), a VCAA notice 
must also request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim; this "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b)(1).   See 
Pelegrini, 18 Vet. App. at 121.  In this case, the principle 
underlying the "fourth element" has been fulfilled by the 
March 2006 letter.

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 38 C.F.R. 
§ 3.159(c), which includes providing a medical examination 
when such is necessary to make a decision on the claim.  The 
record contains post-service VA hearing tests and VA 
examination report dated in September 2004.  

Based on the foregoing, VA satisfied its duties to the 
veteran.


Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre- existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.306 (2006).

Where a veteran served 90 days or more during a period of war 
and certain chronic diseases, including sensorineural hearing 
loss, become manifest to a degree of 10 percent within one 
year from date of termination of such service, such disease 
shall be presumed to have been incurred in service even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309 (2006).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2005).

In claims for VA benefits, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

The veteran alleges entitlement to service connection for 
bilateral hearing loss and tinnitus.  He contends that his 
current hearing loss and tinnitus are attributable to in-
service noise exposure from helicopters.  The veteran has 
denied any significant nonmilitary noise exposure.  

Wit respect to the veteran's claim of entitlement to service 
connection for bilateral hearing loss, the Board notes that 
despite the veteran's contentions that he sustained injuries 
to his hearing in service, his service medical records are 
entirely silent regarding any complaint or finding of hearing 
loss or injury to his ears.  Upon entry into service, in 
April 1965, a history of otitis was noted; however, it was 
deemed nonrecurrent.  Rather, audiometer testing upon 
induction and separation, in February 1967, was within normal 
limits.  Post-service medical evidence is also negative for 
any notations of hearing loss for years after service 
separation.  The first indication of hearing loss was in 
1982, nearly fifteen years after the veteran's discharge from 
service.  

Moreover, the most probative medical evidence of record 
establishes that the veteran's bilateral hearing loss is not 
related to his period of service.  Based upon the finding of 
hearing within normal limits upon separation from and the 
lack of any evidence of hearing loss for years after service, 
a VA examiner, in September 2004, has opined that the 
veteran's hearing loss was not related to his period of 
service.  It is noted that there are no other medical 
opinions of record addressing the etiology of the veteran's 
bilateral hearing loss.  Accordingly, the medical evidence of 
record does not demonstrate that the veteran's current 
bilateral hearing loss is related to his period of active 
duty service.  As such, the Board finds that the veteran's 
current bilateral hearing loss is not related to his military 
service and that service connection is not warranted.

The Board acknowledges the lay statements in the record that 
have argued that the veteran's current hearing loss is 
related to service noise exposure; however, such opinions are 
clearly a matter for an individual with medical knowledge and 
expertise.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Thus, although the Board has considered these lay 
assertions, they do not outweigh the medical evidence of 
record.  Accordingly, service connection for bilateral 
hearing loss is not warranted.

As to the veteran's claim of entitlement to service 
connection for tinnitus, the veteran has testified that he 
has experienced tinnitus throughout and after his period of 
service.  In Charles v. Principi, 16 Vet. App. 370, 374-375 
(200), the Court specifically held that tinnitus is a 
condition that is capable of lay observation.  See also 
Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Thus, 
the veteran's testimony is evidence of continuity of symptoms 
pertaining to tinnitus from service until the present time.  
He has specified that he experiences tinnitus in his left 
ear. 

The Board points out that it is the defined and consistently 
applied policy of VA to administer the law under a broad 
interpretation, consistent, however, with the facts shown in 
every case.  When, after careful consideration of all 
procurable and assembled data, a reasonable doubt arises 
regarding service origin, the degree of disability, or any 
other point, such doubt will be resolved in favor of the 
claimant.  By reasonable doubt is meant one which exists 
because of an approximate balance of positive and negative 
evidence which does not satisfactorily prove or disprove the 
claim.  It is a substantial doubt and one within the range of 
probability as distinguished from pure speculation or remote 
possibility.  See 38 C.F.R. § 3.102.  Given the veteran's 
military specialty of airframe repairman, the Board finds 
that it is entirely credible that the veteran was exposed to 
acoustic trauma in service that resulted in tinnitus.  The 
evidence of record raises a doubt which must be resolved in 
his favor; therefore, service connection for tinnitus is 
granted.

In summary, as hearing loss was not shown in service or for 
many years thereafter, and because the probative evidence of 
record indicates that it is not causally related to the 
veteran's active service, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of service connection for bilateral hearing loss.  Based upon 
the veteran's testimony of ongoing tinnitus since service and 
his military specialty, the Board resolves the benefit of the 
doubt in the veteran's favor and holds that service 
connection for tinnitus is warranted.










ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is granted.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


